Citation Nr: 1642128	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  09-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine and tension headaches with photophobia.

2.  Entitlement to service connection for compression fractures of the spine, to include as secondary to cervical and lumbar spine disabilities.

3.  Entitlement to an evaluation in excess of 30 percent for cervical spondylosis.

4.  Entitlement to an evaluation in excess of 40 percent for chronic low back pain with degenerative joint and disc disease.  

5.  Entitlement to specially adapted housing/a special home adaptation grant.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the spinal and specially adapted housing/special home adaptation claims, and the headache claim, respectively.  The Veteran timely appealed those decisions.  

This case was last before the Board in September 2013, at which time the Board awarded special monthly compensation for aid and attendance.  That claim is considered final at this time and will no longer be addressed.  Also, in September 2013, the Board remanded the spinal and specially adapted housing/special home adaptation claims for additional development.  Those claims have been returned to the Board at this time for further appellate review.  

Furthermore, the Board referred an increased evaluation claim for the Veteran's headache disability in September 2013, which was adjudicated in the January 2016 rating decision.  The Board has assumed jurisdiction over that claim at this time after a timely substantive appeal on that issue was received in February 2016.  That claim is addressed below.  

The issues of service connection for spinal fractures, increased evaluation for cervical and lumbar spines, and entitlement to specially adapted housing/a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are shown throughout the appeal period to be more closely approximate to very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

CONCLUSION OF LAW

The criteria for establishing a 50 percent evaluation for the Veteran's migraine and tension headaches with photophobia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June and November 2013, although those letters did not specifically list her headache disability; those letters did, however, apprise the Veteran of the evidence necessary to substantiate a claim for increased evaluation.  Moreover, the Veteran has been apprised by many letters regarding how to generically substantiate her claims on appeal, particularly increased evaluation claims.  The Veteran has additionally shown personal knowledge of the types of evidence that she needs to submit in order to substantiate her claim in her statements of record, as discussed further below.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records, as well as the records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), are of record.  VA provided a relevant examination in November 2015; there is no indication the examination is inadequate.  

There is also no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

The Veteran filed her claim for increased evaluation of her headache disability on November 21, 2012.  Her headache disability has been evaluated as 30 percent disabling throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Turning to the evidence, in the November 21, 2012 substantive appeal wherein she also raised a new claim for increased evaluation of her headaches, the Veteran indicated that her headache pain rendered her incapable of movement and that she was unable to call for help due to the intensity and sudden onset of her headaches.  

The Veteran underwent a VA Traumatic Brain Injury (TBI) examination in May 2015, at which time she reported daily headaches.  That examiner, however, did not specifically evaluate the Veteran's headache disability.  

In November 2015, the Veteran underwent a VA headache examination.  At that time, the Veteran reported her headaches were precipitated by florescent lights, sunlight, and glare of lights at night, as well as certain foods.  She treated her headaches with Fioricet, which she took at the beginning of her migraines.  She noted that if she took her medication at the onset of her headaches, they lasted only a few hours, but they typically lasted about 12 hours.  She reported that her headaches occurred once or twice a week and are located behind her left eye.  She also reported having an aura of a high-pitched whine with a tapping noise in her ears along with tunnel vision prior the onset of her headaches.  Furthermore, she has nausea, photophobia and phonophobia during her headaches, and at times, her vision will become blurry.  

Her symptoms were described as including pulsating or throbbing head pain and pain localized to one side of the head; she also was noted to have nausea, sensitivity to light and sound, changes in vision, as well as the noted high-pitched whine in her ears with a tapping noise in her ears and blurry vision.  The examiner noted that the Veteran's headache pain, which was located on the left side of her head, lasted less than 1 day.  The examiner noted that she had characteristic prostrating attacks once a month; the examiner also noted that the Veteran's prostrating attacks were not productive of severe economic inadaptability.  The examiner further indicated that the Veteran's headache condition did not affect her ability to work.  

In her February 2016 notice of disagreement, the Veteran indicated that she had daily headache pain, which was accompanied by a high-pitched whine or ringing in her ears with an intense, debilitating pain on, around, and in the back of her left eye.  She noted that the headaches caused difficulty with her vision and balance.  She reported that when her headaches started she needed to quickly go lay down in a room with "black out" curtains and a cold compress on her neck and across her forehead and eyes.  She reported that the headaches cycled from moderate to severe; also, she frequently will wake up with headaches, have them all day long, and go to bed with them.  She also reported that movement, sound, light, stress, and dehydration all affected the length and intensity of her headaches.  Finally, she indicated that she will post a "do not disturb" sign on the front door of her house to advise people that she has a migraine and to leave her a message.  

She made several similar reports as to the severity of her symptoms in her February 2016 substantive appeal, VA Form 9; although, in that document, she indicated that she would have one or two episodes a week which lasted approximate 1-3 days per episode.  She also reported that she cannot tolerate water (the source of her dehydration) due to the nausea she experiences during her headache episodes.  She reported that the pain and throbbing are often so severe that she is unable to move (roll over), open her eyes, or eat or drink.  

Finally, the Board has reviewed the Veteran's VA treatment records from November 2011 through February 2016.  Those records reflect continued treatment for her headaches and prescription of Fioricet.  

Based on the foregoing evidence-particularly the Veteran's competent and credible lay statements regarding the frequency and severity of her headaches-the Board, by resolving all reasonable doubt in her favor, finds that the evidence of record reflects symptoms that more closely approximate to headaches that are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran indicated that such attacks occurred once or twice a week, which lasted from 12 hours and as long as 3 days.  She indicated that she must lie down and that she is incapacitated, being unable to move or eat, due to her headaches.  The Board finds that such frequency and severity is necessarily productive of severe economic impact on the Veteran's functioning.  

Consequently, such findings commensurate to a 50 percent evaluation-the highest possible schedular evaluation for her headache disability-under Diagnostic Code 8100; the Veteran's claim is therefore granted.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

Additionally, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015).  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, VA has carefully compared the level of severity and symptomatology of the Veteran's migraine headaches.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which she is currently evaluated.  In this regard, as noted above, the Veteran's current rating for her migraine headaches contemplates the frequency and severity of her headaches, as well as the economic impact of those attacks on her economic adaptability, to include the need to lie down in a dark room and contemplates symptoms such as nausea and photophobia.  Additionally, the disability picture presented by the Veteran's migraine headaches is not unusual or exceptional in this case, as they are all expected impairments or side effects incumbent with a migraine headache disability.  Finally, insofar as the record raises the possibility that the Veteran's migraine headaches completely prevent her from working, such is already addressed by her award of TDIU, and further contemplation of such would be impermissible pyramiding.  See 38 C.F.R. § 4.14.  

Moreover, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 50 percent evaluation for migraine and tension headaches with photophobia is granted.  


REMAND

Respecting the Veteran's lumbar spine, the last VA examination pertinent to that disability was in January 2014.  In that case, the examiner obtained what appears to be active range of motion testing results, although it does not appear that any passive range of motion testing was performed.  It also does not appear that the Veteran's lumbar spine was tested in weightbearing and non-weightbearing.  

Likewise, the Veteran's cervical spine disability was last examined in a November 2015 VA examination.  It appears that examiner obtained active range of motion testing, although it does not appear that any passive range of motion testing, or testing during weightbearing and non-weightbearing was obtained at that time.  

In a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Consequently, the Board must find that those examinations of the Veteran's cervical and lumbar spines are inadequate.  Those claims must therefore be remanded in order to obtain adequate and appropriate VA examinations.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the need to remand the above issues, the Board finds that the specially adapted housing/special home adaptation grant claims also need to be remanded as those claims are intertwined with remanded increased evaluation claims for the Veteran's cervical and lumbar spine disabilities.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, with respect to the spinal fractures claim, the Board requested in the September 2013 remand that secondary service connection opinions be obtained.  The January 2014 and November 2015 examiners rendered opinions.  The January 2014 examiner's opinion is inadequate, as it solely addresses the causation aspect of secondary service connection to the lumbar spine.  Likewise, the November 2015 examiner's opinion, while it purports to address aggravation, is also inadequate, as the basis of that opinion was essentially that there was no aggravation because there was no causation; causation and aggravation of a disability are separate theories that need to be addressed.  Neither examiner purported to address any secondary theory as it relates to the Veteran's cervical spine disability.  

Consequently, the Board must again remand the spinal fractures claim in order to obtain adequate medical opinions and to ensure compliance with the Board's prior remand instructions.  See Barr, supra; Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Omaha VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her cervical and lumbar spines, to include any compression fractures thereof, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA comprehensive spinal and neurological examination to determine the current severity of her cervical and lumbar spine disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The cervical and lumbar spines should be tested in both active and passive motion, in weightbearing and non-weightbearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should opine whether any compression fractures of the spine at least as likely as not (a degree of probability of 50 percent or higher) began in or are otherwise related to the Veteran's military service, to include any motor vehicle accident therein.

The examiner should also opine whether the Veteran's spinal compression fractures are at least as likely (a) caused by; or (b) aggravated by the Veteran's service-connected cervical spine or lumbar spine disabilities, and/or the combined effects of those disabilities.  

If aggravation of the Veteran's spinal fractures disorder by her service-connected spinal disabilities is found, the examiner must attempt to establish a baseline level of severity of her spinal fracture disorder prior to aggravation by the service-connected spinal disabilities.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


